DETAILED ACTION
The Amendment filed October 30, 2020 has been entered.
Claims 1-39, 42-46 and 53 are cancelled.
Claims 40-41 and 49-50 are currently amended.
Claims 54-59 are withdrawn.
Claims 40-41, 47-52 and 54-59 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-41 and 47-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 as currently amended is drawn to a sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant, the QTL corresponds to a segment of wild type Sesamum indicum linkage group (LG)-8 spanning from position 5,162,951 to 7,447,238 or part thereof wherein the QTL nucleic acid sequence comprises the nucleic acid sequence set forth in SEQ ID NO:l, and wherein the sesame crop plant is characterized by closed capsules when said plant reaches full maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL.
Claim 41 as currently amended is drawn to the sesame crop plant of claim 40, wherein the QTL further comprises at least one SNP selected from the group consisting of: T (Thymine) at position 5,207,071 on LG-8, A (Adenine) at position 5,164,512 on LG-8, G (Guanine) at position 5,107,812 on LG-8, A (Adenine) at position 5,448,993 on LG-8, and any combination thereof.
Claim 47 is drawn to the sesame crop plant of claim 40, said plant produces higher seed yield compared to a corresponding sesame crop plant lacking the QTL. 
Claim 48 is drawn to a seed of the sesame crop plant of claim 40.
Claim 49 as currently amended is drawn to a method for producing sesame plants having indehiscent capsules at maturity, the method comprising: introducing into at least one cell or part of a sesame plant characterized by dehiscent capsules a genetic element comprising a QTL corresponding to a segment of wild type Sesamum indicum LG8 spanning from position 
Claim 50 as currently amended is drawn to the method of claim 49, wherein the QTL further comprises at least one SNP selected from the group consisting of: T (Thymine) at position 5,207,071 on LG-8, A (Adenine) at position 5,164,512 on LG-8, G (Guanine) at position 5,107,812 on LG-8, A (Adenine) at position 5,448,993 on LG-8, and any combination thereof.
Claim 51 is drawn to the method of claim 49, wherein the genetic element is introduced by a method selected from the group consisting of introgression and transformation.
Claim 52 is drawn to a plant produced by the method of claim 49, said plant comprises the QTL.
With respect to a sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant, the specification describes a sesame plant (the homozygous line designated S-91) characterized by closed capsules at maturity wherein the sesame plants were developed by EMS mutagenesis of seeds (pages 18-22). QTL analysis was used to identify the genetic location, LG-8 (linkage group 8), of the indehiscent trait, as well as seed nutrient (calcium, iron and zinc) traits (page 20 Table 1). In addition to a phenotype of closed capsules at maturity, the homozygous line designated S-91 also exhibits elevated amounts of seed calcium, iron and zinc, as compared to a dehiscent sesame plant line (S-297) (page 21 Table 2). The specification also describes a single nucleotide 
The specification does not describe any other sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant.
The specification also does not describe any other structural features of a quantitative trait locus (QTL) that corresponds to a segment of wild type Sesamum indicum linkage group (LG)-8 spanning from position 5,162,951 to 7,447,238 or part thereof, or any structural feature of the identified QTL that confers an indehiscence phenotype to the plant. 
The specification additionally does not describe any nucleic acid sequence that is comprised by the QTL other than the nucleotide sequence of SEQ ID NO:1. 
The specification further does not describe the structural features of the identified QTL that are required to confer an indehiscence phenotype, or additional phenotypes such as seed nutrient traits or higher seed yield, to a plant.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that a written description of an 
In the instant case, while the specification identifies a large genetic region (a quantitative trait locus (QTL) corresponding to a segment of Sesamum indicum linkage group 8 (LG-8)) associated with the transmission of an indehiscence phenotype and seed nutrient traits in Sesamum indicum, and while the specification also describes a small number of structural features associated with this QTL (five SNPs and a sequence 84 nucleotides in length (SEQ ID NO:1), the specification does not describe the structural features of the identified QTL that are required to confer an indehiscence phenotype, or seed nutrient traits, or higher seed yield, to a plant. While a specific correlation between the genetic distances and physical distances within the identified QTL is not disclosed and therefore cannot be made, one skilled in the art at the time of filing would nonetheless recognize that a QTL, such as the identified QTL, would comprise a large physical region of DNA, and that this DNA region could comprise many different genetically linked genes, one or more of which would be required to confer the claimed phenotypes. See, for example, Gu et al. High-resolution genetic mapping of bacterial blight resistance gene Xa10. Theor Appl Genet. 2008 Jan;116(2):155-63. Epub 2007 Oct 9), who teach that the genetic distance between two markers in rice, M491 and M419, is 0.28cM, which 
Give the breadth of the claims which require the presence or use of a sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant, the QTL corresponds to a segment of wild type Sesamum indicum linkage group (LG)-8 spanning from position 5,162,951 to 7,447,238 or part thereof wherein the QTL nucleic acid sequence comprises the nucleic acid sequence set forth in SEQ ID NO:l, and wherein the sesame crop plant is characterized by closed capsules when said plant reaches full maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL, including a sesame crop plant wherein the QTL further comprises at least one SNP selected from the group consisting of: A (Adenine) at position 5,164,512 on LG-8, G (Guanine) at position 5,107,812 on LG-8, A (Adenine) at position 5,448,993 on LG-8, and any combination thereof, given the limited description of a single sesame plant comprising the requisite QTL associated with the transmission of an indehiscence phenotype and seed nutrient traits, as well as a small number of structural features associated with this QTL, given that a QTL, such as the identified QTL, would comprise a large physical region of DNA that could comprise many different genetically linked genes, one or more of which would be required to confer the claimed phenotypes, and given the absence of any description of the structural features of the identified QTL that are required to confer an indehiscence phenotype, or seed nutrient traits, or higher seed yield, to a plant, one skilled in the art would not recognize that the applicant was in possession of the broadly claimed invention as a whole at the time of filing. Further, Applicant has not described a representative .
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive.  
Applicants respectfully disagree with the Examiner's assertion that claims 40-53 lack written description support, and note that, solely for the purpose of advancing prosecution, independent claim 40 has been amended to replace the recitation of "at least one mutation compared to the wild type LG-8" with "the nucleic acid sequence set forth in SEQ ID NO:l and wherein the sesame crop plant is characterized by closed capsules when said plant reaches full maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL" to describe the recited QTL nucleic acid sequence of the claimed sesame crop plant.
Applicants also maintain that the foregoing amendment is consistent with the Examiner's position that the homozygous sesame plant line, designated S-91, is characterized by closed capsules at maturity, wherein the sesame plants were developed by EMS mutagenesis of seeds, is described in Applicants' as-filed specification at pages 18-22. 
Applicants maintain, accordingly, that amended claim 40 clearly complies with the written description requirement. Applicants further point out that claim 41, which is dependent on claim 40, is amended to make its claim language harmonious with amended claim 40. Applicants maintain, therefore, that claim 41, and claims 47 and 48, which are also dependent on claim 40, also comply with the written description requirement. 

Applicants further point out that independent claim 49, which is directed to a method for producing sesame plants having indehiscent capsules at maturity, is also amended by Applicants solely for the purpose of advancing prosecution, and that, like the amendment to claim 40, the amendment to claim 49 is consistent with the Examiner's position that the homozygous sesame plant line, designated S-91, is characterized by closed capsules at maturity, wherein the sesame plants were developed by EMS mutagenesis of seeds, is described in Applicants' as-filed specification at pages 18-22. 
Applicants specifically note that, as amended, the method of claim 49 is directed to introducing into at least one cell or part of a sesame plant characterized by dehiscent capsules a genetic element comprising a QTL corresponding to a segment of wild type Sesamum indicum LG8 spanning from position 5,162,951 to 7,447,238 or part thereof, wherein said QTL nucleic acid sequence comprises the nucleic acid sequence set forth in SEQ ID NO:l, thereby producing a sesame plant characterized by closed capsules at maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL. Applicants maintain that as amended claim 49 clearly complies with the written description requirement. 
Applicants further point out that claim 50, which is dependent on claim 49, is amended to make its claim language harmonious with amended claim 49, and Applicants maintain, therefore, 
Applicants also point out that the amendment to claim 49 imports the subject matter of claim 53, and that, consequently, the reason for rejecting claim 53 is moot.

Applicant's arguments are not persuasive.  
Applicant's arguments are not persuasive because the quantitative trait locus (QTL) that confers the recited phenotypes (indehiscence phenotype, closed capsules at full maturity, and seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof) to the sesame plant is not adequately described. While the specification describes a small number of structural features associated with this QTL (five SNPs and a sequence 84 nucleotides in length (SEQ ID NO:1), the specification does not describe the structural features of the identified QTL that are required to confer an indehiscence phenotype, or seed nutrient traits, or higher seed yield, to a plant. While a specific correlation between the genetic distances and physical distances within the identified QTL is not disclosed and therefore cannot be made, one skilled in the art at the time of filing would nonetheless recognize that a QTL, such as the identified QTL, would comprise a large physical region of DNA, and that this DNA region could comprise many different genetically linked genes, one or more of which would be required to confer the claimed phenotypes. Accordingly the claimed sesame plant that comprises the recited quantitative trait locus (QTL) is not adequately described.

Claims 40-41 and 47-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 40 as currently amended is drawn to a sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant, the QTL corresponds to a segment of wild type Sesamum indicum linkage group (LG)-8 spanning from position 5,162,951 to 7,447,238 or part thereof wherein the QTL nucleic acid sequence comprises the nucleic acid sequence set forth in SEQ ID NO:l, and wherein the sesame crop plant is characterized by closed capsules when said plant reaches full maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL.
Claim 41 as currently amended is drawn to the sesame crop plant of claim 40, wherein the QTL further comprises at least one SNP selected from the group consisting of: T (Thymine) at position 5,207,071 on LG-8, A (Adenine) at position 5,164,512 on LG-8, G (Guanine) at position 5,107,812 on LG-8, A (Adenine) at position 5,448,993 on LG-8, and any combination thereof.
Claim 47 is drawn to the sesame crop plant of claim 40, said plant produces higher seed yield compared to a corresponding sesame crop plant lacking the QTL. 
Claim 48 is drawn to a seed of the sesame crop plant of claim 40.

Claim 50 as currently amended is drawn to the method of claim 49, wherein the QTL further comprises at least one SNP selected from the group consisting of: T (Thymine) at position 5,207,071 on LG-8, A (Adenine) at position 5,164,512 on LG-8, G (Guanine) at position 5,107,812 on LG-8, A (Adenine) at position 5,448,993 on LG-8, and any combination thereof.
Claim 51 is drawn to the method of claim 49, wherein the genetic element is introduced by a method selected from the group consisting of introgression and transformation.
Claim 52 is drawn to a plant produced by the method of claim 49, said plant comprises the QTL.
With respect to a sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant, the specification discloses the development of an indehiscent sesame line  (the homozygous line designated S-91) by EMS mutagenesis of sesame seeds from a collection of unspecified dehiscent sesame plants  (pages 18-22). The specification also discloses that QTL analysis was used to identify the genetic 
The specification does not disclose any other structural features of a quantitative trait locus (QTL) that corresponds to a segment of wild type Sesamum indicum linkage group (LG)-8 spanning from position 5,162,951 to 7,447,238 or part thereof, or any structural feature of the identified QTL that confers an indehiscence phenotype to the plant. 
The specification also does not describe any nucleic acid sequence that is comprised by the QTL other than the nucleotide sequence of SEQ ID NO:1, or the structural features of the identified QTL that are required to confer an indehiscence phenotype, or additional phenotypes such as seed nutrient traits or higher seed yield, to a plant.

Further, in the absence of any disclosure pertaining to the structural features of the identified QTL that are required to confer to a plant an indehiscence phenotype or additional phenotypes such as seed nutrient traits or higher seed yield, other types of specific methods of mutagenesis also cannot predictably be used in a reproducible manner to manufacture another sesame plant having the same genotypic and phenotypic characteristics as the claimed indehiscent sesame plant, since the specification does not provide sufficient guidance with respect to which specific mutations to make in the genome of a sesame plant such that a sesame plant having the same characteristics as the claimed sesame plant is produced.
Because EMS mutagenesis cannot predictably be used in a reproducible manner to manufacture another sesame plant having the same genotypic and phenotypic characteristics as the claimed indehiscent sesame plant, and because the specification also does not provide sufficient guidance for using other types of specific methods of mutagenesis to manufacture .

Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive.  
Applicants respectfully disagree with the Examiner's assertion that claims 40-53 are not enabled, and note that, solely for the purpose of advancing prosecution, independent claim 40 has been amended to replace the recitation of "at least one mutation compared to the wild type LG-8" with "the nucleic acid sequence set forth in SEQ ID NO:l and wherein the sesame crop plant is characterized by closed capsules when said plant reaches full maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL" to describe the recited QTL nucleic acid sequence of the claimed sesame crop plant. Applicant maintains that the foregoing amendment is consistent with the Examiner's summary of features of a sesame crop plant having a genetic element comprising a quantitative trait locus (QTL) conferring indehiscence phenotype to the plant, which are disclosed in the as-filed specification, and that, accordingly, amended claim 40 clearly complies with the enablement requirement.
Applicants further point out that claim 41, which is dependent on claim 40, is amended to make its claim language harmonious with amended claim 40, and Applicants maintain, therefore, that claim 41, and claims 47 and 48, which are also dependent on claim 40, also comply with the enablement requirement. 

Applicants additionally point out that claims 44 and 45 are canceled without prejudice or disclaimer, and that thus, the reasons for rejecting claims 44 and 45 are also moot.
Applicants further point out that independent claim 49, which is directed to a method for producing sesame plants having indehiscent capsules at maturity, has also been amended solely for the purpose of advancing prosecution, and that, like the amendment to claim 40, the amendment to claim 49 is consistent with the Examiner's position that the homozygous sesame plant line, designated S-91, is characterized by closed capsules at maturity, wherein the sesame plants were developed by EMS mutagenesis of seeds, is described in Applicants' as-filed specification at pages 18-22. 
Applicants specifically point out that, as amended, the method of claim 49 is directed to introducing into at least one cell or part of a sesame plant characterized by dehiscent capsules a genetic element comprising a QTL corresponding to a segment of wild type Sesamum indicum LG8 spanning from position 5,162,951 to 7,447,238 or part thereof, wherein said QTL nucleic acid sequence comprises the nucleic acid sequence set forth in SEQ ID NO:l, thereby producing a sesame plant characterized by closed capsules at maturity and by seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof compared to the nutrient content in seeds of a corresponding sesame crop plant lacking the QTL, and Applicants maintain that as amended claim 49 clearly complies with the enablement requirement. 

Applicants lastly point out that the amendment to claim 49 imports the subject matter of claim 53, and that consequently, the reason for rejecting claim 53 is moot.

Applicant's arguments are not persuasive.  
Applicant's arguments are not persuasive because the specification does not provide sufficient guidance with respect to how to make a sesame plant that comprises the recited quantitative trait locus (QTL) and exhibits the recited phenotypes (indehiscence phenotype, closed capsules at full maturity, and seeds having elevated content of at least one nutrient selected from the group consisting of zinc, iron, calcium, and any combination thereof). Such guidance is necessary because the method used to make the exemplified indehiscent sesame plant designated S-91, EMS mutagenesis, cannot predictably be used in a reproducible manner to manufacture another sesame plant having the same genotypic and phenotypic characteristics as the claimed indehiscent sesame plant, because EMS mutagenesis is a random method of mutagenesis, and because individual members of a species subjected to mutagenesis or mapping can also vary in genotype. Further, in the absence of any disclosure pertaining to the structural features of the identified QTL that are required to confer to a plant an indehiscence phenotype or additional phenotypes such as seed nutrient traits or higher seed yield, other types of specific methods of mutagenesis also cannot predictably be used in a reproducible manner to manufacture another sesame plant having the same genotypic and phenotypic characteristics as 
Because EMS mutagenesis cannot predictably be used in a reproducible manner to manufacture another sesame plant having the same genotypic and phenotypic characteristics as the claimed indehiscent sesame plant, and because the specification also does not provide sufficient guidance for using other types of specific methods of mutagenesis to manufacture another sesame plant having the same genotypic and phenotypic characteristics as the claimed indehiscent sesame plant, the claimed invention is not enabled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662